*303Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Claude Wendell Bellamy appeals the district court’s order denying his motion for a certificate of appealability. We have reviewed the record and find no reversible error. Accordingly we dismiss the appeal. Bellamy has filed a motion for a certificate of appealability in this court, which is denied. He has failed to show that the district court’s assessment of his constitutional claims to be debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.